Title: To Alexander Hamilton from Beverley Randolph, 28 November 1789
From: Randolph, Beverley
To: Hamilton, Alexander


Richmond November 28th. 1789.
Sir,
Severe Indisposition prevented my answering your Favour of the 29th. of October, sooner than the present Moment. I now do myself the Honour to transmit an Abstract of the Public Debt of Virginia. No Funds have ever been established for the redemption of any part of the Principal, but the Legislature have heretofore made annual provision for the payment of the Interest. While the state possessed the right to lay duties on Goods imported, this was attended with no difficulty. It is impossible, at present to say whether the Funds which may be now established will be sufficiently productive to answer so large a demand, and it seems to be the general Opinion, that the Taxes, which are now levied upon the people, are fully equal to their Ability to pay. Two years ago, a small sum of money was set apart as a Sinking Fund. I have not thought it proper to forward a special statement of the Operation of this Fund as its effect has not been such as to produce any great diminution of the Principal of the Public Debt, and does not at all decrease the Annual Interest. I am &c.
Beverley Randolph.
